Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 13, 2015

The Court of Appeals hereby passes the following order:

A16E0016. WAY v. THE STATE.

      Stephanie Way brings this emergency motion from the trial court’s order
denying her a supersedeas bond in the wake of its revocation of some of her probated
sentence as to her conviction on 64 counts of violating OCGA § 20-2-690.1,
Georgia’s compulsory school attendance law.


      Way’s motion shows that on November 15, 2013, pursuant to a negotiated
guilty plea, she was sentenced under Accusations No. R130977 and R146590 to 30
days on each of the 64 counts to which she pled guilty, with this sentence suspended
pending her service of 22 months probation. On July 16, 2015, and again pursuant to
a negotiated plea, Way’s sentence was increased to 42 months of probation. On
September 15, 2015, and after a hearing, the trial court revoked 12 months of Way’s
probation.


      On October 13, 2015, Way filed a motion to vacate her sentence, arguing that
because the State failed to allege that the date of each violation of the school
attendance law was a material averment, she could be sentenced under only one count
in each of the accusations. After a hearing, the trial court entered an order denying
Way’s motion on November 3, 2015. On that day, Way filed a notice of appeal as
well as a motion for supersedeas bond. After a hearing, the trial court denied the
motion for supersedeas bond. Way now moves this Court to direct the trial court to
grant her motion for supersedeas bond, arguing that she has a right of direct appeal
from the trial court’s denial of her motion to vacate her sentence as void.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper v. State, 286 Ga. 216, 217 n. 1 (1) (686 SE2d 786) (2009).
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). Way has not raised
such a claim here. Without a right of direct appeal, she is not entitled to a supersedeas
bond. Way’s emergency motion is therefore DENIED.

                                         Court of Appeals of the State of Georgia
                                                                              11/13/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.